Citation Nr: 1201889	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  07-01 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel







INTRODUCTION

The Veteran served on active duty from May 1976 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2010 for further development.


FINDINGS OF FACT

1.  With the exception of the period of March 1, 2006, to May 1, 2006, at which time the Veteran awakened to void at the rate of 3-6 times per night, the Veteran's service-connected prostatitis does not result in a daytime voiding interval between one and two hours, or; awakening to void 3-4 times per night.  Nor does it require the wearing of absorbent materials.  

2.  It does not produce obstructed voiding with urinary retention requiring intermittent or continuous catheterization.  

3.  It does not produce recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than 2 times/year), and/or require continuous intensive management.  


CONCLUSIONS OF LAW

1.  With the exception of the period of March 1, 2006, to May 1, 2006, the criteria for an initial disability rating in excess of 10 percent for prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.115a, 4.115b, Diagnostic Code 7599-7527 (2011).

2.  The criteria for a "staged" rating of 40 percent for prostatitis for the period of March 1, 2006, to May 1, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.115a, 4.115b, Diagnostic Code 7599-7527 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in November 2004.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, the Board notes that the RO sent the Veteran a March 2006 correspondence that fully complied with Dingess.  Moreover, service connection was granted for prostatitis in March 2005, rendering moot any notice defects.  The RO also provided the Veteran with appropriate rating criteria in November 2006.

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for prostatitis in August 2010; and afforded the Veteran the opportunity to give testimony before the Board.  The examiner who examined the Veteran in August 2010 physically evaluated him, reviewed the claims file, and provided information adequate for rating purposes.  This examination was therefore adequate.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's April 2010 remand by obtaining the August 2010 VA examination report and readjudicating the claim.

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

The RO has rated the Veteran's service-connected prostatitis as 10 percent disabling under Diagnostic Code 7599-7527, since it does not have its own Diagnostic Code.

Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527. 

Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  Where there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day, a 60 percent evaluation is warranted.  A 40 percent rating is warranted where the disorder requires the wearing of absorbent materials which must be changed 2 to 4 times a day.  A 20 percent evaluation is warranted where the disorder requires the wearing of absorbent materials that must be changed less than 2 times per day.  38 C.F.R. § 4.115a. 

Urinary frequency manifested by a daytime voiding interval between one and two hours, or; awakening to void three to four times per night is rated a 20 percent disabling.  Urinary frequency manifested by a daytime voiding interval less than one hour, or; awakening to void five or more times per night is rated as 40 percent disabling.  38 C.F.R. § 4.115a.  

Recurrent symptomatic urinary tract infection requiring drainage/frequent hospitalization (greater than 2 times per year), and/or requiring continuous intensive management warrants a 30 percent evaluation.  Urinary tract infection requiring long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent evaluation.  38 C.F.R. § 4.115a. 

Evaluating nonservice-connected manifestations under a rating for a service-connected disability constitutes pyramiding and is prohibited.  38 C.F.R. § 4.14 (2011).  

Private and VA medical records have been obtained and incorporated into the Veteran's claims folder.  With the exception of the period of March 1, 2006, to May 1, 2006, they do not show prostatitis warranting more than a 10 percent rating during the rating period.  An October 2004 private medical record indicates that the Veteran denied any genitourinary symptoms or loss of bladder movements at that time.  The Veteran was assessed by VA with bladder outlet obstruction on March 1, 2006, after he complained of dribble, hesitancy, and nocturia x 3-6.  He had a transurethral resection of the prostate for benign prostatic hypertrophy on May 1, 2006.  He was seen in June 2006 for irritative voiding symptoms and in August 2007 he reported +1-2 nocturia, minimal post-void drip, no urgency or dysuria, and a good stream.  On VA examination in August 2009, the Veteran denied urinary incontinence, urgency, retention requiring catheterization, urinary frequency, and nocturia.  In September 2009, he denied nocturia and dysuria.  

On VA examination for prostatitis in August 2010, the Veteran's claims folder was reviewed and he was examined.  His symptoms of dribbling, hesitancy, and nocturia had developed in recent years and were different from his prostatitis symptoms which he had had previously.  He had undergone testing which found benign prostatic hypertrophy with no evidence of prostatitis noticed.  He had had improvement in benign prostatic hypertrophy symptoms after his surgery for transurethral resection of his prostate.  He denied any current or recent prostatitis symptoms and he was receiving no treatment for prostatitis.  The examiner reviewed the records surrounding the Veteran's benign prostatic hypertrophy surgery.  He indicated that the Veteran had no urgency, dysuria, dribbling, or straining, but that he had weak or intermittent stream and nocturia 1-2 times per night with a daytime voiding frequency of greater than 3 hours.  His present benign prostatic hypertrophy symptoms had been greatly improved after his 2006 surgery and his current symptoms were not present daily but rather were about 2 days per week.  He had no urinary leakage and no history of recurrent urinary tract infections.  On examination, his prostate was symmetrically enlarged but not tender and it had no nodules or areas of induration.  The examiner indicated that there was no evidence of a current prostatitis condition.  He concluded this based on the absence of prostatitis symptoms, a lack of examination findings of prostatitis symptoms, and a prostate biopsy which was negative for findings of prostatitis.  

Based on the evidence, the Board concludes that with the exception of the period of March 1, 2006, to May 1, 2006, a disability rating in excess of 10 percent for the Veteran's current prostatitis disability is not warranted.  The evidence of record does not otherwise support a higher rating and the VA examiner in August 2010 concluded that he does not have a current prostatitis condition after noting that he had no prostatitis symptoms, a lack of examination findings of prostatitis symptoms, and a prostate biopsy which was negative for findings of prostatitis.  Therefore, with the exception of the period of March 1, 2006, to May 1, 2006, the Board concludes that the Veteran's service-connected prostatitis does not cause a daytime voiding interval between one and two hours, or; awakening to void 3-4 times per night.  Nor does it require the wearing of absorbent materials.  It also does not produce obstructed voiding with urinary retention requiring intermittent or continuous catheterization.  It does not produce recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than 2 times/year), and/or require continuous intensive management.  Symptoms from other disabilities are not compensable, under 38 C.F.R. § 4.14.  

Since it does not produce any of the criteria necessary for a rating higher than 10 percent for any period other than the period of March 1, 2006, to May 1, 2006, a schedular rating higher than 10 percent for any other time frame on appeal is not warranted.  

In addition, as the record does not reflect that the symptoms related to this disability impair employability, the Board does not find that a claim for a total disability rating based individual unemployability has been raised as part of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Finally, the Board would point out that the rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran's symptoms are contemplated by the applicable rating criteria, which reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted. 


ORDER

With the exception of the period of March 1, 2006, to May 1, 2006, a disability rating in excess of 10 percent for prostatitis is denied.

A "staged" rating of 40 percent for the period of March 1, 2006, to May 1, 2006, for the Veteran's prostatitis, is granted, subject to the statutes and regulations governing the payment of monetary benefits.  




____________________________________________
Michael. J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


